DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/31/2021 have been fully considered but they are not persuasive.
Applicants argues the features of providing a fuse between the first AC switch and a connection point between the first and second capacitors is neither taught nor suggested by Sato.
The examiner disagrees. First, the claims actually do not provide a specific location for the fuse. For example, the claims do not indicate where the first end of the fuse is connected or where the second end of the fuse is connected. The claims merely recite connected between (somehow, someway). Therefore, the applicant is reading the limitation too narrowly and the Sato et al. reference actually does read on the claimed invention. For instance, it is considered that Sato et al. disclose a converter (One could point to: Q1R-Q2T, CR1-C2T, C1W, C2W) that is connected between an AC power supply (RL, SL, TL) and a DC positive bus (13), a DC negative bus (14), and a DC neutral point bus (e.g. 15 at node between (C1W, C2W, D4W, F3W)), and that converts an AC voltage supplied from the AC power supply into a DC “between” the first AC switch (Q3T, Q4T) and a connection point between the first (C1W) and second capacitors (C2W). One could also make a case that F3T is electrically “between”  C1T and C2T. how it must be connected between is not defined by the claims. F3T is connected to the node between Q3T and Q4T as well as between C1T and C2T. Thus, it can be observed that the claim language is actually quite broad and certainly reads on Sato et al. as explained. Therefore, the applicant’s arguments are not persuasive and the rejection of the claims is maintained. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Sato et al. (US 8,208,276).
Claims 1-3; Sato et al. discloses a power conversion device comprising: a DC positive bus (e.g. 13), a DC negative bus (e.g. 14), and a DC neutral point bus (e.g. 15); a converter that is connected between an AC power supply and the DC positive bus, the DC negative bus, and the DC neutral point bus, and that converts an AC voltage supplied from the AC power supply into a DC voltage; a first capacitor connected between the DC positive bus and the DC neutral point bus; and a second capacitor connected between the DC neutral point bus and the DC negative bus, the converter including a diode rectifier connected between the AC power supply and each of the DC positive bus and the DC negative bus, and a first AC switch electrically connected between the AC power supply and the DC neutral point bus, the power conversion device further comprising a first fuse electrically connected between the first AC switch and a connection point between the first and second capacitors. 
Claims 2 and 5; diode bridge (e.g. D3R/D4R, D3S/D4S, D3T/D4T; D3U/D4U, D3V/D4V, D3W/D4W); single switch (e.g. either Q3R or Q4R, Q3S or Q4S etc.). 
Claims 4 and 6-8; figure 2 shows the inverter (4) configured essentially the same as converter 3 and as applied and noted above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/GARY L LAXTON/           Primary Examiner, Art Unit 2896                            5/12/2021